DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,676,621. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US ‘621 recite a composition for a floor comprising a polymer emulsion, a polymer and/or resin solution, a plasticizer where the solids content of the at least one plasticizer to the solids content of the at least one polymer is between about 20% and about 25%, wherein the solids content of the at least one polymer and the solids content of the at least one resin are in a ratio of about 25:1 to about 35:1. This is an anticipatory type double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 contains the trademark/trade name RHOPLEX E-3392 and/or RHOPLEX 1531C.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a polymer and resin, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machleder (US 6,300,407).
Machleder teaches compositions comprising a polymer and 20 phr of a plasticizer which has an elongation at break of 420% and a tensile strength of 2349 psi (col. 11, ln. 28-63). 20 phr plasticizer corresponds to a solids content of plasticizer to solids content of polymer of about 20%.
Machleder does not explicitly recite the composition is for use as a floor finish. However, the limitation ‘for use as a floor finish’ is an intended use. Case law holds that a recitation of the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, no structural information is provided by the claimed intended use and the composition of Machleder are capable of being applied to a floor.
Allowable Subject Matter
Claims 14-20 are allowed.
Claims 1-2, 4-8 would be allowable if the double patenting rejection set forth in this Office action is overcome.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection set forth in this Office action is overcome.
Claim 1 recites a composition comprising at least one polymer, at least one resin, at least one plasticizer where the solids content of the plasticizer to solids content of the polymer is between about 20% and about 25%, the solids content of the polymer to the solids content of the resin are in a ratio of about 25:1 to about 35:1 and the composition has a percent elongation of at least 100% and a tensile strength of at least 1000 psi when applied to a surface. Claims 2-8 depend from claim 1 and contain the same subject matter.
Claim 10 recites the solids content of the polymer is between about 11% and 30% and the solids content of the plasticizer is between about 0.5% and about 3%. Claims 11-12 depend from claim 10 and contain the same subject matter.
Claim 14 recites a method of applying a formulation of a polymer and plasticizer to a surface and drying the formulation where the solids content of the plasticizer to solids content of the polymer is between about 20% and about 25% and percent elongation of at least 100% and a tensile strength of at least 1000 psi.
Relevant prior art include Machleder (US 6,300,407) and Boulanger (US 2015/0190844).
Machleder does not teach the solids content of a polymer and a resin in a ratio of about 25:1 to about 35:1. Additionally, Machleder does not teach a method where the polymer and plasticizer are applied to a surface and then dried.
Boulanger teaches the ratio of polymer:resin is 70-90:1-5, which corresponds to a range of 14:1 to 90:1. Boulanger teaches a range of polymer of about 1-10% (paragraph 54) and an amount of plasticizer of 2-12 wt% (paragraph 69) which results in a ratio of plasticizer to polymer of 20-1200% which overlaps the claimed range. However, Examples 3, 5-6 of the instant specification use an amount of plasticizer to polymer solids of about 40% (in the range of Boulange) and give tensile strengths outside the claimed range of at least 1000 psi. Therefore, a position of inherency over Boulanger would be improper because the claimed properties are not necessarily present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764